             Case 2:12-cv-01282-JLR Document 654 Filed 02/02/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                              Plaintiff,              ORDER DIRECTING PAYMENT
                  v.                                    OF NOVEMBER 2020 INVOICE
12
           CITY OF SEATTLE,
13
                                Defendant.
14

15         The court hereby APPROVES the Seattle Monitoring Team’s November 2020

16   invoice and DIRECTS the Clerk to draw a check on the funds deposited in the registry of

17   this court in the principal amount of $26,315.00 to pay the November 2020 invoice; to

18   make the check payable to LNW Group LLC; and to mail the check to the payee.

19         Dated this 2nd day of February, 2021.



                                                    A
20

21
                                                    JAMES L. ROBART
22                                                  United States District Judge


     ORDER - 1
